Citation Nr: 9922828	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  91-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of the medial meniscectomy of the left knee, 
currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Indianapolis, 
Indiana Regional Office (RO).  By a January 1999 rating 
decision, the RO granted the veteran an increased rating to 
40 percent for his service-connected left knee injury 
effective January 1, 1988.  

In September 1991, the Board remanded the case to the RO for 
further development. In June 1993, the Board again remanded 
the case to the RO for further development.  Thereafter, a 
rating action of April 1994 granted service connection for a 
right knee disorder on a secondary basis, and two periods of 
entitlement to a temporary 100 rating under the provisions of 
38 C.F.R. § 4.30.  In May 1996, the Board again remanded the 
case to the RO for further development.  

In its May 1996 decision, the Board referred the issue of 
entitlement to automobile or other conveyance and adaptive 
equipment to the RO for appropriate action.  In January 1999, 
the RO addressed this issue and granted the veteran 
entitlement to adaptive equipment.  

In a June 1999 informal hearing presentation, the veteran's 
representative asserted that findings from a 1997 VA 
examination served as an informal claim for a Total 
Disability Rating due to Individual Unemployability (TDIU).  
This claim is referred to the RO for appropriate 
adjudication.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's left knee is fused at a favorable angle in 
full extension.  

3.  The veteran has limitation of function due to pain from 
the left knee which is equivalent to ankylosis in flexion 
between 20 and 45 degrees, but no more. 


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
postoperative residuals of the medial meniscectomy of the 
left knee from 40 percent are not met. 38 U.S.C.A. § § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321 (b) (1), 4.40, 4.45, 
4.59, 4.71(a), Part 4, Diagnostic Codes 5256, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records show that the veteran underwent 
several operative procedures for his left knee.  

VA hospital records from April 1987 show that the veteran 
underwent a left knee fusion.  

VA hospital records from October 1988 show that the veteran 
underwent hardware removal and arthroscopic resection of 
medial synovial plica.  

Copies of VA Medical Center treatment records were submitted 
showing that the veteran received treatment for his left knee 
throughout the appellate period.  

In a statement dated March 1991, the veteran asserted that 
his left knee condition had reached a degree of severity such 
that he would be better served by a prosthesis if amputation 
were to take place.  

Copies of the veteran's VA vocational rehabilitation records 
were submitted, which showed that the veteran's case was 
suspended in February 1992.  The case manager commented that 
the veteran's case was a difficult one, as the veteran was 
expecting someone to do most of his work for him and also his 
expectations of the level within which he should be hired 
were probably too lofty for any employer to deal with.  It 
was also noted that the veteran had extreme medical problems 
and his personality appeared somewhat abrasive. 

A VA x-ray report from June 1992 noted that the veteran was 
status post apparent fusion of the left knee which was 
unchanged in appearance.  

The veteran underwent a VA examination in June 1992.  It was 
noted that the veteran underwent a left knee fusion in 1987.  
The veteran stated that since the fusion, he has difficulty 
walking or climbing.  The veteran stated that the last time 
he had an active job was in January 1984, when he was a staff 
manager at an insurance agency.  He stated that he graduated 
with a bachelors degree in 1991, but had not been able to 
find a job since then.  It was noted that the veteran 
underwent an operative procedure in June 1991.  Examination 
showed that the veteran had multiple surgical scars that were 
well healed.  It was noted that the veteran had external 
fixator pin tract sites on both the medial and lateral aspect 
of his thigh and leg that were completely healed.  It was 
also noted that there was no sign of infection of the knee, 
and the skin was completely benign.  There was no pain or 
tenderness to stressing the knee fusion site.  It was noted 
that the remainder of the neurovascular examination was 
unremarkable.  The veteran reported that he had not been able 
to seek gainful employment because of his left knee.  

The veteran underwent a VA examination in August 1993.  The 
examiner's diagnosis was left knee fused, status-post gunshot 
wound.  Range of motion of the left knee was 0 for flexion 
and extension.  

A VA x-ray report of the left knee was provided from August 
1993.  The examiner's impression was a bony fusion of the 
left knee joint.  

A VA x-ray report of the left knee was provided from December 
1994.  The examiner's impression was status post fusion of 
the left knee with old fracture deformity of the proximal 
tibial and fibula.  

The veteran underwent a VA examination in December 1994.  The 
examiner commented that there was no swelling.  The 
examiner's diagnosis regarding the left knee was fusion, no 
fracture, good alignment.  

The veteran underwent a VA examination for his joints in June 
1997.  Examination showed multiple well-healed surgical scars 
on the left knee, no sinus drainage, fused in full extension, 
no motion/instability.  The examiner stated that there was no 
swelling or deformity, no subluxation or lateral instability, 
and no non-union or loose motion.  Range of motion for the 
left knee was 0 for both extension and flexion.  X-rays 
showed a well healed left knee fusion in good alignment.  The 
examiner's diagnosis was status post left knee fusion with 
complete lack of motion.  The examiner commented that the 
veteran's left knee condition severely limited his function 
and ability to work due to secondary changes in other joints 
and the back.  Motor function was intact below the left knee. 

The veteran underwent a VA neurological examination in July 
1997.  Examination showed scars over the left knee with the 
left leg shorter than the right.  There was no motion in the 
left knee secondary to fusion.  There was good motor strength 
throughout and mild atrophy of the left quadricep.  Diagnoses 
were left knee fusion with no range of motion, and gait 
disorder secondary to such fusion.  The examiner noted that 
the left knee disorder interfered significantly with his gait 
and ability to work.  The examiner commented that function 
below the knee was intact except for a mild diabetic 
neuropathy.  


Analysis

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The evidence has been properly developed 
and there is no further VA duty to assist the veteran with 
his claim. 38 U.S.C.A. § 5107(a) (West 1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
then a 30 percent rating is assigned.  When the knee is 
ankylosed in flexion between 10 and 20 degrees, then a 40 
percent rating is assigned.  When the knee is ankylosed in 
flexion between 20 and 45 degrees, then a 50 percent rating 
is assigned.  When the knee is ankylosed in an extremely 
unfavorable manner, at an angle of 45 degrees or more, then a 
60 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (1998).  

When extension of the leg is limited to 30 degrees, then a 40 
percent rating is assigned.  When extension of the leg is 
limited to 45 degrees, then a 50 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted. 

As explained below, following a review of all the evidence of 
record, the veteran's service-connected postoperative 
residuals of a medial meniscectomy of the left knee do not 
warrant assignment of greater than 40 percent.  

The veteran's disability was evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5256, 
for ankylosis of the knee.  In its January 1999 rating 
decision, the RO noted that the veteran's left knee was fused 
at full extension, which warrants a 30 percent rating, and 
that the veteran was entitled to an additional 10 percent 
rating for pain pursuant to 38 C.F.R. § § 4.40 and 4.45 and 
4.59, for a total rating of 40 percent.  In order for the 
veteran to obtain a higher rating of 50 percent under 
Diagnostic Code 5256, the evidence must show that the veteran 
has ankylosis in flexion between 20 and 45 degrees. 

In this instance, the evidence does not show that the veteran 
has ankylosis of the knee in flexion between 20 and 45 
degrees.  Even when 38 C.F.R. § 4.40 and 4.45 and 4.59 are 
considered, the evidence does not show that the veteran's 
ankylosis of the left knee is the equivalent to or analogous 
to ankylosis in flexion between 20 and 45 degrees.  

Examination findings have consistently showed that the 
veteran's left knee is fused and that he has 0 degrees of 
flexion.  At the veteran's VA examination in June 1997, the 
examiner commented that the veteran's knee was fused in full 
extension with no motion or instability.  It was also noted 
that x-rays showed a well healed left knee fusion in good 
alignment.  Under Diagnostic Code 5256, when the knee is 
ankylosed in a favorable angle at full extension, as is the 
case with the veteran, then a 30 percent rating is assigned.  

The examiner at the VA examination in June 1997 also noted 
that the veteran's left knee condition severely limited his 
function.  However, at the veteran's VA examination in June 
1992, the examiner noted that there was no pain or tenderness 
to stressing the knee fusion site.  Thus, while the evidence 
shows that the veteran has some functional loss because of 
his left knee disability, the evidence does not show that 
such functional loss due to pain, weakened movement, excess 
fatigability, or incoordination warrants more than an 
additional 10 percent rating.  Accordingly, the veteran's 
left knee disability is equivalent to ankylosis in flexion 
between 10 and 20 degrees but not to ankylosis in flexion 
between 20 and 45 degrees when the factors discussed in 
38 C.F.R. § 4.40, 4.45, and 4.59 are considered.  

The veteran is not entitled to a higher rating when his left 
knee disability is considered under other diagnostic codes.  
As the evidence shows that the veteran's left knee is 
ankylosed in full extension, he does not warrant an increased 
rating under Diagnostic Code 5261 for limitation of 
extension.  Similarly, as the evidence does not show that the 
veteran had his left knee replaced, he is not entitled to a 
higher rating than his current 40 percent rating under 
Diagnostic Code 5055 for knee replacements.  The other 
diagnostic codes regarding the knee do not allow for a rating 
higher than the veteran's current 40 percent rating.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  While the veteran's 
vocational rehabilitation records noted that the veteran had 
major medical problems, the records indicated that there were 
other reasons affecting the veteran's employability.  Thus, 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special VA examinations to determine whether the 
veteran's left knee disability had increased in severity 
enough to warrant an increased rating.  The Board did not 
base its decision solely on a single VA examination as one of 
the major factors for consideration in this case.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to an increased rating for the postoperative 
residuals of the medial meniscectomy of the left knee from 40 
percent is denied.






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

